Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 1 of 10 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

  NATIONWIDE INSURANCE COMPANY
  OF AMERICA,

           Plaintiff,

  v.                                                    CASE NO:

  FLORIDA REALTY ONE, INC., DEBORAH
  G. SHULT and JANELLE THOMPSON,

        Defendants.
  ________________________________/

                        COMPLAINT FOR DECLARATORY RELIEF AND
                               DEMAND FOR JURY TRIAL

           COMES NOW the Plaintiff, NATIONWIDE INSURANCE COMPANY OF

  AMERICA, (“NATIONWIDE” ), by and through undersigned counsel, and hereby files its

  Complaint for Declaratory Relief and Demand for Jury Trial against Defendants FLORIDA

  REALTY ONE, INC., DEBORAH G. SHULT and JANELLE THOMPSON and states as

  follows:

                                  VENUE AND JURISDICTION

           1.      This is an action for Declaratory Relief, pursuant Chapter 86, Florida Statutes

 and 28 U.S.C. §2201 to determine the parties’rights and obligations pursuant to an insurance

 policy.

           2.      This Court has jurisdiction pursuant 28 U.S.C. §1332 as complete diversity

  exists and more than $75,000.00 is at issue, exclusive of attorney’s fees, interest, and costs.
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 2 of 10 PageID 2




         3.      Venue is proper with this Court because the events giving rise to this action

  occurred in Lee County, Florida.

         4.      NATIONWIDE is incorporated in Ohio with its principal place of business in

  Columbus, Ohio and is a citizen of Ohio.

         5.      At all times material hereto, FLORIDA REALTY ONE, INC. was a Florida

  business entity with its principal place of business in Duval County, Florida.

         6.      At all times material hereto, DEBORAH G. SCHULT was and is a resident of

  Lee County, Florida .

         7.      At all times material hereto, JANELLE THOMPSON was a resident of the

  Lee County, Florida.

         8.      The events which give rise to this action occurred in Lee County, Florida.

                                 FACTUAL BACKGROUND

        9.       On or about December 11, 2015, FLORIDA REALTY ONE, INC. maintained

 a Premier Businessowners Policy with NATIONWIDE bearing policy number ACP BPOZ

 5954424541 (“the Policy” ) with effective dates of April 10, 2015 through April 10, 2016. The

 Policy included liability coverage of $1,000.000.00 each occurrence with a general aggregate

 of $2,000,000.00. A copy of the applicable Policy is attached and incorporated herein as

 Exhibit A.

        10.      Based on the information known to date, on or about December 11, 2015,

 FLORIDA REALTY ONE, INC. managed the property located at 419 Windermere Drive,

 Lehigh Acres, FL 33972 (“the Subject Property” ), which was/is owned by DEBORAH G.

 SCHULT.




                                                   2
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 3 of 10 PageID 3




        11.      On or about December 11, 2015, JANELLE THOMPSON was a tenant of the

 Subject Property.

        12.      On that same date, JANELLE THOMPSON alleges to have slipped on a

 rippled portion of the carpet at the Subject Property, causing her to fall in the front foyer. She

 further claims to have suffered serious bodily injuries as a result of same.

        13.      As a result of this incident, JANELLE THOMPSON filed her Complaint

 alleging two counts of negligence against DEBORAH G. SCHULT and FLORIDA REALTY

 ONE, INC., respectively. That Complaint is currently pending in the Twentieth Judicial

 Circuit of Florida in and for Lee County, Case No. 18-CA-006187 (“Underlying Suit” ).

        14.      In her Complaint, JANELLE THOMPSON alleges that FLORIDA REALTY

 ONE, INC. managed, operated and/or controlled Subject Property where this loss occurred,

 and that FLORIDA REALTY ONE, INC. knew or should have known of the dangerous

 condition that existed. Further, JANELLE THOMPSON alleges that FLORIDA REALTY

 ONE, INC. had a duty to exercise reasonable care for safety, to correct dangerous conditions

 and to supervise and instruct its personnel to follow reasonable internal policies to prevent a

 dangerous condition. The Complaint alleges FLORIDA REALTY ONE, INC. negligently

 breached one or more of these duties by allowing a dangerous condition to remain on the

 premises, causing the JANELLE THOMPSON to fall and be injured.

        15.      In Underlying Suit, JANELLE THOMPSON is alleging she suffered bodily

 injuries, pain and suffering, mental anguish, medical expenses, loss of earnings and loss of the

 ability to earn money. She is requesting compensatory damages as relief.




                                                   3
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 4 of 10 PageID 4




        16.      As a result of the Underlying Suit, FLORIDA REALTY ONE, INC.

 demanded insurance coverage from NATIONWIDE pursuant to the Policy for liability

 coverage upon suit being filed.

        17.      FLORIDA REALTY ONE, INC. notified NATIONWIDE of the subject claim

 and demand for coverage on or about January 14, 2019, over three (3) years after the subject

 incident, despite having notice of same in December 2015. This was NATIONWIDE’s first

 notice of the claim.

        18.      According to the Policy, the Insuring Agreement applicable to the entirety of

 the Policy provides as follows:


         SECTION I. COVERAGES

         COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
         LIABILITY

         The policy insuring agreement provides, in part, that:

     1. INSURING AGREEMENT
        a. We will pay those sums up to the applicable Limit of Insurance that the
        insured becomes legally obligated to pay as damages because of "bodily
        injury" or "property damage" to which this insurance applies. We will have
        the right and duty to defend the insured against any "suit" seeking those
        damages for which there is coverage under this policy.

         HOWEVER, we will have no duty to defend the insured against any "suit"
         seeking damages for "bodily injury" or "property damage" to which this
         Insurance does not apply.

         We may, at our sole discretion, investigate any "occurrence" and settle any
         claim or "suit" that may result. But:

         (1) The amount we will pay for damages is limited as described in Section III.
         LIMITS OF INSURANCE; and




                                                 4
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 5 of 10 PageID 5




        (2) Our right and duty to defend end when we have used up the applicable
        limit of insurance in the payment of judgments or settlements under
        COVERAGES A or B or medical expenses under COVERAGE C.

        No other obligation or liability to pay sums or perform acts or services is
        covered unless explicitly provided for under SUPPLEMENTARY
        PAYMENTS –COVERAGES A AND B.

        b. This insurance applies to "bodily injury" and "property damage" only if:

        (1) The "bodily injury" or "property damage" is caused by an "occurrence"
        that takes place in the "coverage territory” ; and

        (2) The "bodily injury" or "property damage" occurs during the policy period;
        and

        (3) Prior to the policy period, no insured listed under Paragraph 1. of Section
        II. WHO IS AN INSURED and no "employee" authorized by you to give or
        receive notice of an "occurrence" or claim, knew that the "bodily injury" or
        "property damage" had occurred, in whole or in part. If such a listed insured
        or authorized "employee" knew, prior to the policy period, that the "bodily
        injury" or "property damage" occurred, then any continuation, change or
        resumption of such "bodily injury" or "property damage" during or after the
        policy period will be deemed to have been known prior to the policy period.

        c. "Bodily injury" or "property damage" which occurs during the policy period
        and was not, prior to the policy period, known to have occurred by any
        insured listed under Paragraph 1. of Section II. WHO IS AN INSURED or
        any "employee" authorized by you to give or receive notice of an
        "occurrence" or claim, includes any continuation, change or resumption of
        that "bodily injury" or "property damage" after the end of the policy period.

        d. "Bodily injury" or "property damage" will be deemed to have been known
        to have occurred at the earliest time when any insured listed under Paragraph
        1. of Section II. WHO IS AN INSURED or any "employee" authorized by
        you to give or receive notice of an "occurrence" or claim:

        (1) Reports all, or any part, of the "bodily injury" or "property damage" to us
        or any other insurer;

        (2) Receives a written or verbal demand or claim for damages because of the
        "bodily injury" or "property damage"; or




                                                5
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 6 of 10 PageID 6




         (3) Becomes aware by any other means that "bodily injury" or "property
         damage" has occurred or has begun to occur.

         e. Damages because of "bodily injury" include damages claimed by any
         person or organization for care, loss of services or death resulting at any time
         from the "bodily injury".

         …

        (Ex. A.)


        19.        Further, for Bodily Injury Liability coverage, the Policy provides the

 following conditions for coverage:

         SECTION   IV           –     COMMERCIAL           GENERAL         LIABILITY
         CONDITIONS

         2. Duties In The Event Of Occurrence, Offense, Claim Or Suit

         a. You must see to it that we are notified as soon as practicable of an
         "occurrence" or an offense that may result in a claim. To the extent possible,
         notice should include:

         (1) How, when and where the "occurrence" or offense took place;

         (2) The names and addresses of any injured persons and witnesses; and

         (3) The nature and location of any injury or damage arising out of the
         "occurrence" or offense.

         b. If a claim is made or "suit" is brought against any insured, you must:

         (1) Immediately record the specifics of the claim or "suit" and the date
         received; and

         (2) Notify us as soon as practicable. You must see to it that we receive written
         notice of the claim or "suit" as soon as practicable.

         c. You and any other involved insured must:

         (1) Immediately send us copies of any demands, notices, summonses or legal
         papers received in connection with the claim or "suit";



                                                  6
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 7 of 10 PageID 7




         (2) Authorize us to obtain records and other information;

         (3) Cooperate with us in the investigation or settlement of the claim or defense
         against the "suit";

         (4) Assist us, upon our request, in the enforcement of any right against any
         person or organization that may be liable to the insured because of injury or
         damage to which this insurance may also apply; and

         (5) Agree to be examined under oath, while not in the presence of any other
         insured and at such times as may be reasonably required, about any matter
         relating to this insurance or the claim or "suit". At our option and expense, any
         examination under oath may be video or audio taped as well as being recorded
         by stenographic record. In the event of an examination, an insured's answers
         must be signed.

         d. No insured will, except at that insured's own cost, voluntarily make a
         payment, assume any obligation, or incur any expense, other than for first aid,
         without our consent.

         …

         (Ex. A.)

        20.     Additionally, the Policy’s Insuring Agreement is modified by the “Real Estate

 Operations” Endorsement, which providers in relevant part:

         PB6302 (01 01) LIMITATION OF COVERAGE – REAL ESTATE
         OPERATIONS

         This endorsement modifies insurance provided under the following:

         PREMIER BUSINESSOWNERS LIABILITY COVERAGE FORM

         With respect to real estate operations, the following limitation applies to
         Section I. COVERAGES:

         This insurance, including any duty we have to defend "suits", applies only to
         "bodily injury", "property damage" or "personal and advertising injury"
         arising out of:

         1. The ownership, operation, maintenance or use of such part of any premises
         you use for general office purposes; or



                                                  7
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 8 of 10 PageID 8




         2. Premises listed with you for sale, but not if:

         a. You own, operate, manage or rent the premises;

         b. You act as agent for the collection of rents or in any supervisory capacity;
         or

         c. Any other circumstances in which such premises are in your care, custody,
         or control.

         (Ex. A.)

        21.       Despite these Duties required under the Policy and the applicable exclusions

 of the “Real Estate Operations” Endorsement, FLORIDA REALTY ONE, INC. did not

 provide notice of the claim until January 14, 2019, over three (3) years after the subject

 incident. Further, FLORIDA REALTY ONE, INC. made the claim for coverage for an

 incident which arose out of its management of a rented premises, excluded under the

 applicable Endorsement.

        22.       FLORIDA REALTY ONE, INC. maintains that it is entitled to coverage

 under the Policy and that NATIONWIDE owes FLORIDA REALTY ONE, INC. a duty to

 indemnify same for the claims of JANELLE THOMPSON despite its failure to provide

 NATIONWIDE with prompt notice of the claim and despite the applicable exclusions of the

 “Real Estate Operations” Endorsement of the Policy.

        23.       NATIONWIDE maintains that the Policy does not require NATIONWIDE to

 indemnify FLORIDA REALTY ONE, INC. for the claims of JANELLE THOMPSON.

                                            COUNT I
                                       DECLARATORY RELIEF

         24.      NATIONWIDE re-alleges paragraphs 1 through 23 above as though fully set

  forth herein.



                                                    8
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 9 of 10 PageID 9




         25.     This is an action for Declaratory Relief, pursuant to Chapter 86, Florida

  Statutes and 28 U.S.C. §2201.

         26.     FLORIDA REALTY ONE, INC. and/or DEBORAH G. SCHULT seek

  coverage and/or benefits under the Policy for the claims of JANELLE THOMPSON with

  respect to the accident occurring on or around December 11, 2015 described herein which is

  set forth in the Underlying Suit.

         27.     The Policy does not provide coverage for indemnification to FLORIDA

  REALTY ONE, INC. and/or DEBORAH G. SCHULT, and NATIONWIDE has no duty to

  provide coverage for indemnification JANELLE THOMPSON’s claims arising from the

  December 11, 2015 incident.

         28.     The parties are in doubt as to their rights under the NATIONWIDE Policy.

         29.     The parties are in need of immediate judicial determination, and this action

  does not constitute mere legal advice.

         30.     All conditions precedent have been satisfied or have otherwise been waived.

         31.     NATIONWIDE seeks a declaration that the Policy does not provide coverage

  requiring NATIONWIDE to indemnify for the claims asserted by FLORIDA REALTY

  ONE, INC., DEBORAH G. SCHULT, and JANELLE THOMPSON and that

  NATIONWIDE has no duty to provide coverage to same for any claimed damages arising

  from the subject incident described herein.

         WHEREFORE, Plaintiff NATIONWIDE INSURANCE COMPANY OF AMERICA

  respectfully requests that this Court enter final declaratory judgment declaring that the

  subject Policy does not provide coverage for indemnification for the claims alleged and made




                                                 9
Case 2:19-cv-00563-SPC-MRM Document 1 Filed 08/08/19 Page 10 of 10 PageID 10




   by FLORIDA REALTY ONE, INC., DEBORAH G. SCHULT, and JANELLE THOMPSON

   and any and all further relief as the Court may deem appropriate and just.

                                 DEMAND FOR JURY TRIAL

   NATIONWIDE demands trial by jury on all issues so triable.


   Respectfully Submitted:    August 8, 2019.


                                 CERTIFICATE OF SERVICE

          I hereby certify that on August 8, 2019 , I electronically filed the foregoing with the
   Clerk of the Court by using the CM/ECF system. I further certify that the foregoing
   document is being served this day to all counsel of record identified via transmission of
   Notice of Electronic Filing generated by CM/ECF.



                                                /s/Trevor T.R hodes _________________
                                                Trevor T. Rhodes
                                                Florida Bar No: 0020573
                                                Benjamin G. Lopez
                                                Florida Bar No: 0117532
                                                BANKER LOPEZ GASSLER P.A.
                                                501 E. Kennedy Blvd., Suite 1500
                                                Tampa, FL 33602
                                                (813) 769-7865
                                                Fax No: (813) 222-3066
                                                Primary: service-trhodes@bankerlopez.com
                                                Secondary: service-blopez@bankerlopez.com
                                                A ttorn eys for P lai
                                                                    n ti
                                                                       ff




                                                   10
